ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165, we have considered the petition of the Inquiry Tribunal and supporting documents and conclude that respondent’s conviction of a class A misdemeanor puts into grave issue whether he has the moral fitness to continue to practice law.
IT IS THEREFORE ORDERED that respondent, William L. Patrick, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED that:
1. Pursuant to SCR 3.390, respondent is ordered to notify all courts in which he has matters pending, all clients for whom he is actively involved in litigation, and in similar legal matters of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States Mail within ten (10) days of the date of this order and respondent shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association.
2. Respondent is directed to pay the costs of this action.
3. Respondent shall seek reinstatement only under the provisions of SCR 3.520.
This order shall constitute a public record.
STEPHENS, C.J., and COMBS, LAMBERT, REYNOLDS, SPAIN and WINTERSHEIMER, JJ., concur.
LEIBSON, J., dissents.
/s/ Charles M. Leibson Deputy Chief Justice